Citation Nr: 1730702	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-22 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1965 to January 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned in a video conference hearing in October 2012.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active service.

2.  The evidence is in relative equipoise as to whether current bilateral hearing loss is related to in-service acoustic trauma.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014). Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In addition, certain chronic diseases, including sensorineural hearing loss (as organic diseases of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The Veteran maintains that he has a current bilateral hearing loss disability which is the direct result of noise exposure during active service.  The Veteran specifically asserts that he developed hearing loss as a result of in-service exposure to traumatic noise during the performance of duties working with heavy artillery, and that those disabilities have continued to worsen since service.  At the October 2012 hearing, the Veteran testified that he was exposed to acoustic trauma from gunfire and mortars during firefights.  Specifically, the Veteran stated he spent the first three months of his time in Vietnam on a 155 Howitzer as part of his service duties. 

The Veteran was diagnosed with bilateral sensorineural hearing loss in September 2007, at which time he obtained hearing aids through the VA.  At a December 2008 VA audiological examination, the examiner noted a diagnosis of bilateral sensorineural hearing loss.  The audiogram shows that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels of 40 decibels or greater at 2000, and 4000 Hertz in the right ear, and at 3000, and 4000 Hertz in the left ear.  38 C.F.R. § 3.385 (2016).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016); Hensley v. Brown, 5 Vet. App. 155 (1993).  The examiner noted that the Veteran experienced military noise exposure during service working in artillery and infantry.  The Veteran reported that he fired M14s, M16s, grenade launchers, 45s, and was exposed to noise from 155 and 175 Howitzers, and 4.2 mortars, and that he was not provided hearing protection during service.  The examiner opined that due to the fact that no hearing loss was present at the separation exam, hearing loss was less likely than not caused by or a result of military noise exposure.  

The Board notes that the Veteran's service medical records, specifically the separation examination, are silent for complaints of bilateral hearing loss.  Nevertheless, the Veteran testified at the October 2012 hearing that he first noticed decreased hearing acuity, immediately after service and that his auditory symptoms have progressively worsened since that time.  The Veteran's service personnel records show that his Military Occupational Specialty (MOS) was as a fire crewman, and that he received a combat infantryman badge, which is indicative of a high probability of exposure to hazardous noise.  When audiometric test results do not meet the regulatory requirements for establishing a hearing loss disability at the time of separation from service, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran is competent to report experiencing an inservice injury and resultant diminished hearing and additional auditory pathology in the form of hearing loss, as hearing loss is a condition with unique and readily identifiable features that are capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Board finds the Veteran to be credible in his report of having auditory symptomatology during and since service.  Thus, there is competent and credible lay evidence of record that bilateral hearing loss occurred following acoustic trauma during active service and has continued to progress since that time. 

The Board acknowledges that there is a negative etiological opinion of record in a December 2008 VA-ordered audiological examination report.  However, the Board assigns less persuasive value to that opinion, as it did not adequately address the Veteran's lay assertions of onset and continuity of symptomatology.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the examiner opined that the bilateral hearing loss disability was not due to service noise exposure, the examiner based the negative opinion solely upon the absence of documented hearing loss upon separation.  However, regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  38 C.F.R. § 3.385 (2016); Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992) (lack of documented hearing loss while in service is not fatal to a claim for service connection.).

In sum, the Veteran has competently and credibly reported a continuity of symptomatology of bilateral auditory pathology in the form of decreased hearing acuity during and since active service.  Charles v. Principi, 16 Vet. App. 370 (2002); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  That report of a continuity of symptomatology suggests a link between current bilateral hearing loss and active service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  There is no evidence that directly contradicts the Veteran's report.  Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  

Accordingly, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


